Citation Nr: 0914616	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION


The Veteran served on active duty from June 1978 to June 
1981, with reserve service thereafter and a second period of 
active duty from February 14 to August 17, 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

By way of background, the Veteran's claim was last remanded 
for further evidentiary and procedural development by a 
February 2008 Board decision.  The RO has since completed the 
requested development and readjudicated the Veteran's claim, 
as reflected by a February 2009 supplemental statement of the 
case.  Because the benefit sought on appeal remains denied, 
the claim has been returned to the Board.


FINDINGS OF FACT

1.  Audiometric test results reflect that the Veteran has 
bilateral hearing loss for VA purposes.

2.  The evidence of record reflects that the Veteran has had 
military noise exposure and no occupational or recreational 
noise exposure.

3.  The medical opinion of record relates the Veteran's 
bilateral hearing loss to service.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303, 3.306, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).  Because this decision 
constitutes a complete grant of the benefit sought on appeal, 
no further discussion of the notice and assistance duties is 
necessary.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  
Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 
1110; 38 C.F.R. § 3.6(c), (d), 3.303.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his current hearing loss is 
attributable to military noise exposure from infantry 
exercises during his two periods of active service, as well 
as noise exposure from firing range exercises during his many 
years of reserve service.

As reflected by the audiometric test results in his physical 
examination reports, the Veteran evidenced no hearing loss 
for VA purposes upon entry into or separation from his first 
period of active duty.

The Veteran's subsequent reservist physical examination 
reports fail to reflect a hearing loss for VA purposes until 
August 1989, when audiometric testing revealed the following 
results, with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
40
20
LEFT
10
5
5
35
40

Subsequent periodic audiometric testing performed during 
reserve service continued to reflect hearing loss for VA 
purposes.  The Veteran's December 1992 reserve audiometric 
testing revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
50
50
LEFT
20
10
10
35
50



In December 1994, reserve audiometric testing revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
45
40
LEFT
20
10
25
45
45

In August 1998, reserve audiometric testing revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
45
50
LEFT
15
10
25
40
45

In November 2002, reserve audiometric testing revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
55
55
LEFT
0
5
20
50
55

The Veteran entered his second period of active duty from 
February to August 2003. The next audiometric testing of 
record was performed in May 2004, revealing the following 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
50
60
LEFT
15
5
50
55
65

The Veteran underwent a VA audio examination in October 2004, 
at which time he reported military noise exposure while 
serving in the infantry during his first three-year period 
and second eight-month period of active service, as well as 
military noise exposure in firing range exercises during his 
25 years of reserve service.  The Veteran reported no 
occupational or recreational noise exposure.  (The Veteran 
underwent a VA general medical examination on the same day as 
his audio examination, during which he stated that he had 
been performing mainly administrative work as a first 
lieutenant in the Correction Administration since 1983.)  The 
audiometric testing conducted during the Veteran's VA audio 
examination revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
45
50
LEFT
10
15
35
45
50

Additionally, speech audiometry revealed speech recognition 
ability of 100 percent bilaterally.  The examiner diagnosed 
the Veteran with normal hearing from 500 to 1500 Hertz and 
mild to moderate sensorineural hearing loss from 2000 to 4000 
Hertz, with excellent speech recognition in both ears.  
However, the examiner did not offer an opinion regarding the 
etiology of the Veteran's hearing loss or its relationship to 
service.

The Veteran's subsequent VA treatment records reflect 
diagnoses of partial hearing loss and sensorineural hearing 
loss of combined types.  The Veteran underwent a second VA 
audio examination in December 2008, at which time the Veteran 
again reported only military noise exposure.  The results of 
the audiometric testing conducted at this time revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
55
60
LEFT
15
20
35
50
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 percent in the left ear.  
Based on these test results, the examiner diagnosed the 
Veteran with bilateral hearing within normal limits from 500 
Hertz to 1000 Hertz with mild to moderately severe 
sensorineural hearing loss from 1500 to 4000 Hertz, and 
reduced speech recognition bilaterally.  When addressing the 
etiology of the Veteran's hearing loss, the examiner stated 
that frequent exposure to noise of high intensity and short 
duration, such as military-related noise, could cause 
permanent damage to the inner structures of the ear and 
result in irreversible hearing loss.  Accordingly, the 
examiner opined that the Veteran's hearing loss originated 
during service or is at least as likely as not related to 
service based on the Veteran's service audiometric test 
results, which reflect normal hearing at entrance and 
progressive hearing loss in subsequent evaluations.

The Board finds that the VA examiner's opinion is consistent 
with the evidence of record.  Although a large portion of the 
Veteran's service was as a reservist, the Veteran has 
reported only military noise exposure and no recreational or 
occupational noise exposure.  The Veteran's reports of 
military noise exposure are corroborated by his DD-214 Forms, 
which reflect the Veteran's service as an infantryman and 
sharpshooter during his first period of active duty and as a 
cavalry scout during his second period of active duty, which 
included service in Kuwait during the Kuwait Conflict.  
Furthermore, the record reflects that the majority of the 
Veteran's non-military career has been spent performing 
administrative work, work which presumably does not involve 
excessive noise exposure.  

Accordingly, given the Veteran's diagnosis of bilateral 
hearing loss; evidence of military noise exposure and the 
absence of non-military noise exposure; and the VA medical 
opinion linking the Veteran's hearing loss to service; a 
basis upon which to award service connection for bilateral 
hearing loss has been presented, and the Veteran's appeal is 
granted.




ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


